Title: General Orders, 26 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown sunday March 26th [1780]
            Parole Hymen—  C. Signs Jupiter. Juno.
          
          The regimental surgeons are to send as usual to the Flying Hospital for stores for the sick and are to be punctual in making their weekly returns on mondays agreeable to general orders.
          By a General Court Martial held in the City of Philadelphia by order of the Honorable Board of War Jany 24th 80—Colonel White President, Captain Lieutenant Theophilus Parke was tried for, “Defrauding his men of their pay and bounty”—and plead not guilty.
          The Court were of opinion that Captn Lieut. Theophilus Parke has not only been guilty of defrauding his men of their pay and bounty, but of repeated forgeries in signing several of the names of the evidences

soldiers in his company for their pay and bounty, without their knowledge or consent.
          The Court unanimously found Captain Lieutenant Parke guilty not only of fraud but of repeated Forgeries and sentenced him to be cashiered with infamy, by having his sword broke over his head on the public parade in the front of the regiment to which he belongs by the Adjutant of the said regiment, and it is the opinion of the court from the scandalous, infamous and villainous conduct of Captn Lieutt Parke that he is unworthy of ever holding any post civil or military in the United States—Agreeable to the 22nd article, section 14th of the Articles of War, the charge and sentence be published in the News-Papers of the State of Pennsylvania—The charge of fraud being fully proved against Captn Lieutt Parke, the General confirms the sentence & directs its execution.
          By a General Court Martial held by order of the honorable the Board of War at Philadelphia the ninth day of March instant, Lieutt Colonel Williams President—Lieutenant Anthony Wright of Colonel Flowers regiment of Artillery Artificers was tried on the following charges (viz.).
          1st “For runing in debt to private matrosses,[”] and—2nd “For ungentlemanlike behavior in drinking at public houses with soldiers at their expence[”]—3rd “For going to a dance at night at the soldiers houses without their invitation and playing cards the same night with private soldiers[”]—4th “For beating and abusing two Matrosses in a barbarous and inhuman manner when under arms on the fifth instant[”]—5th “For borrowing a pair of shoes from a Matross & not returning them or giving him any satisfaction”—and plead “Not guilty.”
          The Court after duly considering the evidence for and against the Prisoner with his defence do acquit him of the 1st and 4th charges—but find him guilty of the 2nd, 3rd & 5th charges being a breach of the 21st article of the 14th section of the Articles of War and do sentence him to be dismissed the service—The Commander in Chief approves the sentence.
          [ ] Crudick and Thomas Sheehan of Col. Lamb’s regimt Roger Taylor, [⟨] Burt, Francis Pritchard, John Parcels, Alexr Ross of Col. Crane’s regiment and Samuel Gaylie of Lieutt Col. Willet’s regiment are to be sent immediately to the Quarter Master General’s to assist in making tents.
        